865 F.2d 1257Unpublished Disposition
NOTICE: Fourth Circuit I.O.P. 36.6 states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Fourth Circuit.Douglas FARMER, a/k/a Dee, Petitioner-Appellant,v.Edward BRANNON, Warden;  Circuit Court of Maryland forBaltimore County;  Attorney General of the Stateof Maryland, Respondents-Appellees.
No. 88-7224.
United States Court of Appeals, Fourth Circuit.
Submitted:  Nov. 7, 1988.Decided:  Dec. 21, 1988.

Douglas Farmer, appellant pro se.
Before DONALD RUSSELL, ERVIN and WILKINSON, Circuit Judges.
PER CURIAM:


1
Douglas Farmer seeks to appeal the district court's order refusing habeas corpus relief pursuant to 28 U.S.C. Sec. 2254.  Our review of the record and the district court's opinion discloses that this appeal is without merit.  Accordingly, we deny a certificate of probable cause to appeal and dismiss the appeal on the reasoning of the district court.*   Farmer v. Brannon, C/A No. 88-1979-HM (D.Md. July 27, 1988).  We dispense with oral argument because the facts and legal contentions are adequately presented in the materials before the Court and argument would not aid the decisional process.


2
DISMISSED.



*
 We note that a state court has discretion whether to run a state sentence consecutively to or concurrently with a previously imposed federal sentence;  there is no constitutional right to have the two sentences run concurrently.   See United States v. Dovalina, 711 F.2d 737, 739 (5th Cir.1983)